Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                             Dec 31 2013, 9:11 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEYS FOR APPELLANTS:                          ATTORNEYS FOR APPELLEES:
                                                   Attorney for Anonymous, M.D.
STANLEY S. BROWN                                   MICHELE L. HENDERSON
Lafayette, Indiana                                 Katz & Korin, P.C.
                                                   Indianapolis, Indiana
JOHN MORRIS
Lafayette, Indiana                                 Attorneys for Anonymous Health Care Corp.
                                                   EDNA M. KOCH
                                                   MARILYN A. YOUNG
                                                   Indianpaolis, Indiana

                               IN THE
                     COURT OF APPEALS OF INDIANA
MARIGOLD OVERSHINER and                            )
EARL OVERSHINER, Individually and as               )
Parents and Guardians of their Minor Daughter,     )
Kaitlyn Overshiner, and KAITLYN                    )
OVERSHINER, Minor Child,                           )
                                                   )
                                                   )
       Appellants-Defendants,                      )
                                                   )
               vs.                                 )       No. 67A01-1303-CT-110
                                                   )
ANONYMOUS HEALTH CARE                              )
CORPORATION and ANONYMOUS, M.D.,                   )
                                                   )
       Appellees-Plaintiffs.                       )

                     APPEAL FROM THE PUTNAM CURCUIT COURT
                         The Honorable Matthew L. Headley, Judge
                              Cause No. 67C01-0610-CT-321

                                       December 31, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
        Marigold and Earl Overshiner appeal the dismissal with prejudice of their medical

malpractice action. As the Overshiners complied with the trial court’s order that they obtain

new counsel within ninety days, we reverse and remand.

                           FACTS AND PROCEDURAL HISTORY

        In September 2006, Marigold and Earl Overshiner sued an obstetrician and the

hospital that employed him (collectively, “the Providers”)1 for malpractice arising out of

treatment their daughter received shortly after she was born. The Overshiners’ first attorney

withdrew after filing the lawsuit, and they retained attorney John Morris. Morris was assisted

in researching the case by Stan Brown, who was at that time a retired and inactive attorney.

        A medical review panel issued an opinion favorable to the Providers on May 13, 2011.

The Providers moved for summary judgment in September 2011, and after two requests for

extension of time the Overshiners responded on December 19, 2011. As the case was

progressing, attorney Morris experienced a number of medical issues that resulted in a series

of delays and discovery violations attributable to him. On July 30, 2012, the Providers

moved to dismiss for failure to prosecute.

        On September 18, 2012, the trial court ordered the Overshiners to “notify the Court no

later than [December 17, 2012] as to their new attorney, via appearance, or that they are

proceeding pro se / self represented. . . . If there is failure to do this, the Court shall dismiss




1
  The doctor and hospital are not named, as required by Ind. Code § 34-18-8-7, which provides a claimant may
commence an action in court for malpractice at the same time the claimant’s proposed complaint is being
considered by a medical review panel, but the complaint filed in court may not contain any information that
would allow a third party to identify the defendant.
                                                     2
this cause of action.” (Appellant’s App. at 24.) On December 8, the Overshiners asked for

an extension of time, which was denied. Attorney Brown then decided he would reactivate

his attorney license and enter an appearance for the Overshiners. An email from the Roll of

Attorneys indicates his status was “changed from Inactive in Good standing to Active in

Good Standing effective 12/17/2012 12:00 a.m.” (Id. at 56.)

       On December 19, 2012, the trial court dismissed the Overshiners’ action with

prejudice for “failure to conform to the prior Court order of September 18, 2012.” (Id. at 41.)

It noted “[a]n appearance form was faxed to the Court on December 17, 2012 for Attorney

Stanley Brown, who, by Role [sic] of Attorneys, is in inactive status, which does not allow

him to represent [the Overshiners].” (Id.)

       The Overshiners moved to correct error, submitting evidence demonstrating Brown’s

attorney status was in fact “active” when he entered his appearance. The trial court denied

the motion to correct error but stated no basis for the denial.

                             DISCUSSION AND DECISION

       Indiana does not require trial courts to impose lesser sanctions before applying the

ultimate sanction of dismissal, but we view dismissals with disfavor because they are extreme

remedies that should be granted only under limited circumstances. Rueth Dev. Co., v.

Muenich, 816 N.E.2d 880 (Ind. Ct. App. 2004), trans. denied. We will reverse a Trial Rule

41(E) dismissal for failure to prosecute only in the event of a clear abuse of discretion, which

occurs if the trial court’s decision is against the logic and effect of the facts and

circumstances before it. United Bhd. of Carpenters & Joiners of Am., Local Union No. 2371

                                               3
v. Merch. Equip. Grp., Div. of MEG Mfg. Corp., 963 N.E.2d 602, 606 (Ind. Ct. App. 2012).

We will affirm if there is any evidence that supports the trial court’s decision. Id.

       Trial Rule 41(E) provides:

       [W]hen no action has been taken in a civil case for a period of sixty [60] days,
       the court, on motion of a party or on its own motion shall order a hearing for
       the purpose of dismissing such case. The court shall enter an order of
       dismissal at plaintiff’s costs if the plaintiff shall not show sufficient cause at or
       before such hearing. Dismissal may be withheld or reinstatement of dismissal
       may be made subject to the condition that the plaintiff comply with these rules
       and diligently prosecute the action and upon such terms that the court in its
       discretion determines to be necessary to assure such diligent prosecution.

The purpose of the rule is to ensure that plaintiffs will diligently pursue their claims. United

Bhd., 963 N.E.2d at 606.

       The burden of moving the litigation forward is on the plaintiff, not the court. Id. It is

not the trial court’s duty to contact counsel and urge or require him to go to trial, even though

it would be within the court’s power to do so. Id. Courts cannot be asked to carry cases on

their dockets indefinitely, and the rights of the adverse party should also be considered. Id.

A defendant should not be left with a lawsuit hanging over his head indefinitely. Id. The

rule therefore provides an enforcement mechanism whereby a defendant, or the court, can

force a recalcitrant plaintiff to push his case to resolution. Id.

       The Providers correctly note “an entire course of conduct throughout this case” that

might have permitted dismissal, (Br. of Appellee/Defendant Anonymous, M.D. (hereinafter

Doctor’s Br.”) at 13), and argue at length that we should “look at the entire course of

conduct.” (Id. at 14.) We decline to do so, as nothing in that “course of conduct” was


                                                4
included as part of the trial court’s stated reason for dismissing the case.

        The Providers next assert, without citation to the record, “The Court recognized that

the Appearance of Attorney Brown was not a good faith effort to comply with the spirit of

the Court’s order. The Court recognized that the case would probably not be diligently

prosecuted.”2 (Br. of Appellee, Anonymous Healthcare Corporation (hereafter “Hospital

Br.”) at 36.) Regardless whether the trial court “recognized” everything the Providers

attribute to it, that was not the court’s stated basis for the dismissal, and we therefore decline

to affirm on that ground.

        Nothing in the trial court’s order reflects any such “recognition.” It states only that the

case was dismissed because attorney Brown was inactive and therefore could not represent

the Overshiners. That was incorrect. The dismissal order was explicit that the dismissal was

for the Overshiners’ “failure to conform to the prior Court order of September 18, 2012.”

(Appellants’ App. at 41.) The only thing explicitly “ordered” September 18 was that the

Overshiners notify the court within ninety days as to their new attorney or that they would

proceed pro se. The Court subsequently dismissed the case, noting it had been provided an

appearance form on December 17 for attorney Brown, “who, by Role [sic] of Attorneys, is in


2
   The Providers argue, without citation to authority, that Brown was not the “new” attorney the trial court
ordered the Overshiners to provide because he had previously worked on the case and because he had agreed
only to “enter the case in the interim,” pending the involvement of two other attorneys who indicated they
would enter the case after conducting their own investigation. (Appellants’ App. at 25.) As Brown was merely
a “placeholder,” (Hospital Br. at 23), the Providers argue, he was “not in a position to diligently pursue the
matter.” (Id.)
  The record reflects Brown agreed to serve in the interim so that a deposition the Providers wanted could go
forward. We decline the Providers’ invitation to hold that an attorney who represents a client on an “interim”
basis is necessarily incapable of “diligent pursuit” while he is involved or that a person cannot be a “new”
attorney just because he has previously worked on a case as a non-attorney.
                                                      5
inactive status, which does not allow him to represent [the Overshiners].” (Id.)

       Brown was an active attorney when he entered his appearance, and he entered his

appearance before the deadline. The trial court’s incorrect determination that Brown could

not represent the Overshiners because he was in inactive status was therefore “against the

logic and effect of the facts and circumstances before it,” United Bhd., 963 N.E.2d at 606,

and an abuse of discretion. We must accordingly reverse and remand for further proceedings

consistent with this opinion.

       Reversed and remanded.

BAILEY, J., and BRADFORD, J., concur.




                                             6